DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered. Claims 9, 11, 13-17, 20-32, and 34-42 are pending. Claims 38-42 are new.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 9, 11, 13-17, 20-32, and 34-37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites the limitation "the protective coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11, 13-17, 20-23, 27-32, 34-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2016/0172660), Hu et al. (US 2013/0236764), Zhang et al. (US 6,432,586) (Zhang ‘586), Zhang et al. (US 2014/0045033) (Zhang ‘033), and Zhang et al. (US 2016/0240896) (Zhang ‘896).
Regarding claims 9, 11, and 35, Fisher teaches an electrochemical cell comprising:
a cathode including positive electrode active material such as lithium cobalt oxide (i.e., LiCoO2), lithium NMC oxides, lithium NMCA oxides, and LiMn2O4 (para 0130);
an anode including a lithium metal (para 0133) wherein the capacity ratio of N/P < 0.9 (abstract; para 0067);  
a separator such as polypropylene (para 0041; para 0137-0138);
a nonaqueous electrolyte selected from ethylene carbonate, dimethoxyethane, diethoxyethane, triglyme, tetraglyme, and diethylether (para 0129); and
a lithium imide salt having a florosulfonyl group (FSO2) such as bis(fluorosulfonyl)imide (FSI) (Table I).
With respect to the capacity ratio of N/P, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited N/P ratio of about 0.8 to less than 1 because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Fisher does not teach (1) the thickness of the lithium metal anode, (2) the porosity of the separator or its thickness, and (3) the concentration of lithium imide salt.
(1) Hu, directed to a rechargeable lithium battery, teaches the anode is a lithium metal anode ranging from 50 nm to about 100 µm (para 0020), which overlaps Applicant’s claimed range of less than 20 µm and between about 10 µm to less than 20 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited lithium anode thickness because the lithium metal anode can be made much thinner and lighter than conventional graphite or silicon anodes, thus allowing for much higher volumetric and gravimetric energy density (para 0043).
(2) Zhang ‘586, directed to separator for lithium ion battery, teaches a separator with a polymeric microporous layer with a thickness of 5-50 µm (col. 3, lines 3-6) and an overall thickness of 5-100 µm (col. 3, lines 7-9), which overlaps Applicant’s claimed range of less than 12 µm. The porosity of the polymeric layer is in the range of 20-80%. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the a thin separator for similar reason to Hu above, where the separator is thinner, therefore lighter, as well as being thinner provides a shorter conductivity path for lithium ions. Zhang ‘033, directed to a comparable thin separator, is provided as express motivation stating the separator provides improved safety, cycle life, and/or high temperature performance (para 0003).
(3) Zhang ‘896, directed to metal batteries, teaches the electrolyte may comprise LiFSI in an ether solvent, for example, 3-6 M LiFSI in DME (para 0008).

With respect to gravimetric energy density, capacity, and capacity retention, given all the battery components have been met, the resulting battery should also have the recited characteristics especially given that the goal of Fisher is to maximizing the volumetric or gravimetric energy density of said devices (para 0027) and Hu who states the lithium metal anode can be made much thinner and lighter than conventional graphite or silicon anodes, thus allowing for much higher volumetric and gravimetric energy density (para 0043). 
Regarding claim 13, Fisher teaches the battery comprises a negative current collector (para 0136).
Regarding claim 14, Fisher teaches the current collector may be copper (para 0118).
Regarding claim 15-17, Fisher teaches the battery is configured to charge to 4.3 V (para 0043). 
Regarding claim 20, Fischer teaches a cathode current collector but is silent as to the material; however, aluminum is a common material. For example, Hu teaches an aluminum layer is used in the cathode (para 0061).
Regarding claims 21 and 22, Fischer teaches the anode electrode is less than or equal to 3 mAh/cm2 (para 0068). Selecting N/P = 0.90 (para 0067) and a value 3 mAh/cm2 for the “N”, results in “P” values (energy density of the cathode) of 3.3 mAh/cm2.
Regarding claim 23, Fischer teaches polypropylene (para 0137). Hu teaches polyethylene and polypropylene (para 0019).
Regarding claims 27 and 28, Zhang ‘586 teaches matrix material 26 including a conductive polymer layer (Fig. 2; col. 3, lines 31-46).
Regarding claims 29 and 30, Zhang ‘033 teaches the coating layer on two sides (Fig. 5).
Regarding claim 31, Zhang ‘033 teaches the coating layer includes a lithium ion conducting polymer (para 0023).
Regarding claim 32, Zhang ‘033 teaches one side may be PVdF and the other side may be a different coating (para 0020).
Regarding claim 34 and 37, Fischer teaches lithium perchlorate (Table I).
Regarding claim 36, Fischer teaches the non-aqueous electrolyte comprises salt or combination of salts in a concentration range of 0.5 M to saturated concentration. See MPEP 2144.04.
Regarding claims 39, Zhang ‘586 teaches the ceramic layer is adapted, at least, to block dendrite growth (abstract); and the ceramic composite layer 22 is nonporous but ion conductivity of layer 22 is primarily dependent upon choice of the matrix material 26 and particles 28 (col. 3; lines 11-15).
Regarding claim 40, With respect to gravimetric energy density and capacity retention, given all the battery components have been met, the resulting battery should also have the recited characteristics especially given that the goal of Fisher is to maximizing the volumetric or gravimetric energy density of said devices (para 0027) and Hu who states the lithium metal anode can be made much thinner and lighter than conventional graphite or silicon anodes, thus allowing for much higher volumetric and gravimetric energy density (para 0043). 
Regarding claims 41, Zhang ‘896 teaches 3-6 M LiFSI in DME (para 0008). See MPEP 2144.05.
Regarding claims 42, Zhang ‘896 teaches ethylene carbonate (para 0063) and the concentration of the lithium salt ranges from 1.1 M to 8 M (para 0064). See MPEP 2144.05.
Claims 9 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2016/0172660), Hu et al. (US 2013/0236764), Woehrle et al. (US 2013/0266842), and Zhang et al. (US 2016/0240896) (Zhang ‘896).
Regarding claims 9, Fisher teaches an electrochemical cell comprising:
a cathode including positive electrode active material such as lithium cobalt oxide (i.e., LiCoO2), lithium NMC oxides, lithium NMCA oxides, and LiMn2O4 (para 0130);
an anode including a lithium metal (para 0133) wherein the capacity ratio of N/P < 0.9 (abstract; para 0067);  
a separator such as polypropylene (para 0041; para 0137-0138);
a nonaqueous electrolyte selected from ethylene carbonate, dimethoxyethane, diethoxyethane, triglyme, tetraglyme, and diethylether (para 0129); and
a lithium imide salt having a florosulfonyl group (FSO2) such as bis(fluorosulfonyl)imide (FSI) (Table I).
With respect to the capacity ratio of N/P, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited N/P ratio of about 0.8 to less than 1 because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

(1) Hu, directed to a rechargeable lithium battery, teaches the anode is a lithium metal anode ranging from 50 nm to about 100 µm (para 0020), which overlaps Applicant’s claimed range of less than 20 µm and between about 10 µm to less than 20 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited lithium anode thickness because the lithium metal anode can be made much thinner and lighter than conventional graphite or silicon anodes, thus allowing for much higher volumetric and gravimetric energy density (para 0043).
(2) Woehrle, directed to a lithium ion cell, teaches the separator has a layer system composed of an inorganic solid-state electrolyte layer 4 which conducts lithium ions and a polymer layer 5 (Fig. 2-4). The polymer layer 5 has a thickness of 1-100 µm (para 0035), which overlaps Applicant’s claimed range of less than 12 µm. See MPEP 2144.05. With respect porosity, Woehrle states the polymer layer can be porous and the porosity of polymer layers can advantageously be set in a defined manner in a simple way, for example by means of a stretching process (i.e., a result-effective variable). Porosity for polymer separator commonly exist between 20-80%.
(3) Zhang ‘896, directed to metal batteries, teaches the electrolyte may comprise LiFSI in an ether solvent, for example, 3-6 M LiFSI in DME (para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited lithium imide salt concentration to achieve high coulombic efficiency (abstract). See MPEP 2144.05.

Regarding claims 24-26, Fisher teaches an inorganic solid-state electrolyte layer 4 which conducts lithium ions selected from lithium phosphates (para 0018).

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS BARCENA/Primary Examiner, Art Unit 1723